NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       DEC 17 2020
                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS



SHALISE AUSTIN,                                    No. 19-35670
                  Plaintiff-Appellant,             D.C. No. 9:18-cv-00060-JCL

    v.
                                                   MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,
                  Defendant-Appellee.

                      Appeal from the United States District Court
                              for the District of Montana
                    Jeremiah C. Lynch, Magistrate Judge, Presiding

                          Argued and Submitted June 1, 2020
                                  Portland, Oregon

Before: BERZON, COLLINS, and VANDYKE, Circuit Judges.

         Shalise Austin appeals the district court’s affirmance of the decision of the

Social Security Administration denying her claim for disability insurance benefits

and supplemental security income. We review the district court’s decision de

novo. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).

We will set aside the agency’s decision when the findings of the administrative law

judge (“ALJ”) “are based on legal error or are not supported by substantial


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
evidence in the record as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.

1999). “Substantial evidence” is a “term of art” that “means—and means only—

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (simplified).

      1. The district court did not abuse its discretion in disregarding the

Commissioner’s alleged violation of a local rule concerning the format of briefs.

Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007). That local rule requires

that, in “Social Security Cases,” each party’s principal brief must contain a

“concise statement of the case setting out the facts relevant to the issues submitted

for review, describing the relevant procedural history, and identifying the rulings

presented for review, with appropriate references to the record.” See D. MONT. L.

CIV. R. 78.2(c)(2). Even if the Commissioner’s brief did not contain any such

statement of the case, the omission makes no difference. Austin’s opening brief in

the district court amply set forth the relevant facts and procedural history, as

framed by the ALJ’s ruling, and the Commissioner’s responsive brief adequately

addressed the relevant points of disagreement. In all events, we review the ALJ’s

decision through the same lens that the district court did, and the Commissioner’s

brief in this court (which contains a fully sufficient statement of facts) renders

irrelevant any conceivable prejudice from any failure to comply with the district

court’s local rule.


                                           2
      2. The ALJ did not err in concluding that Austin’s disabilities did not

“meet[] or equal[]” a listed impairment. 20 C.F.R. § 404.1520(a)(4)(iii).

      a. We reject Austin’s contention that the ALJ’s discussion of whether her

impairments met the requirements of “Listing 1.04” was too abbreviated. Because

Austin, during the administrative proceedings, “did not offer any theory, plausible

or otherwise, as to how [her] impairments combined to equal a list[ed]

impairment,” the ALJ was “not required,” in his ruling, “to discuss the combined

effects of [her] impairments or compare them to any listing in an equivalency

determination.” Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005) (discussing

Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir. 2001)). Here, the “ALJ appropriately

addressed the issues that [Austin] raised and determined that [she] did not meet or

equal any listing.” Kennedy v. Colvin, 738 F.3d 1172, 1178 (9th Cir. 2013). The

substantial evidence supporting that conclusion is evident from the findings

included elsewhere in the ALJ’s ruling. Id.

      b. Substantial evidence supports the ALJ’s determination that Austin’s

impairments are not equivalent to Listing 1.04, “disorders of the spine.” 20 C.F.R.

pt. 404, subpt. P, app. 1, Listing 1.04. To show equivalence with a listed

impairment, the claimant “must present medical findings equal in severity to all the

criteria for the one most similar listed impairment.” Sullivan v. Zebley, 493 U.S.
521, 531 (1990). As the ALJ elsewhere noted, Austin’s March 2016 MRI revealed


                                         3
no “evidence of spinal cord impingements or severe foraminal narrowing,” and a

May 2014 MRI “did not reveal high-grade foraminal stenosis” and showed only

“minor central stenosis.” Moreover, the ALJ pointed to January 2016 treatment

notes indicating that Austin “was able to walk normally” and that “she exhibited

normal extremity muscle tone.” These findings support the conclusion that the

additional criteria of “motor loss (. . . muscle weakness)” (Listing 1.04A) or

“inability to ambulate effectively” (Listing 1.04C) were not met. In light of these

findings, substantial evidence supports the ALJ’s conclusion that Austin failed to

show that her impairments “result[ed] in compromise of a nerve root . . . or the

spinal cord” that was “equivalent in severity” to Listing 1.04.

      3. In determining Austin’s “residual functional capacity,” the ALJ found

that Austin suffered from underlying impairments that could produce the

symptoms alleged, but the ALJ rejected Austin’s testimony regarding “the

intensity, persistence, or functionally limiting effects” of those symptoms. See 20

C.F.R. § 404.1529(b). “An ALJ may reject a claimant’s testimony about symptom

severity only by offering specific, clear and convincing reasons . . . supported by

substantial evidence from the administrative record.” Marsh v. Colvin, 792 F.3d
1170, 1173 n.2 (9th Cir. 2015) (simplified). The ALJ here provided clear and

convincing reasons that are supported by a permissible reading of the record.




                                          4
      In discounting Austin’s testimony, the ALJ relied on appropriate factors,

including that the claimed severity of her symptoms was not supported by the

objective medical evidence; that it was inconsistent with her daily activities; and

that her course of medication indicated less severity than she claimed. See 20

C.F.R. § 404.1529(c)(2), (3)(i), (iv); see also Burch, 400 F.3d at 680–81; Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Although there is evidence that

might have supported contrary findings on one or more of these points, substantial

evidence supports the ALJ’s conclusions. Ford v. Saul, 950 F.3d 1141, 1154 (9th

Cir. 2020) (“If the evidence ‘is susceptible to more than one rational interpretation,

it is the ALJ’s conclusion that must be upheld.’” (citation omitted)). Specifically,

the ALJ concluded that multiple MRIs had revealed no “spinal cord impingements

or severe foraminal narrowing”; that the “more recent treatment notes” revealed

that she “was able to walk normally” and did not indicate “greatly reduced ranges

of motion”; that medication “reduced her pain to a ‘tolerable level’”; and that she

had been able to perform a variety of daily activities, including caring for several

children, shopping, and driving. Moreover, the ALJ did not completely discount

her claimed limitations, instead specifically agreeing that her “lumbar pain would

preclude her from more than light work with postural limitations to limit an

increase in her symptoms.” The ALJ’s “clear, convincing and specific reasons for




                                          5
partially rejecting” Austin’s testimony were supported by a “‘rational

interpretation’” of the record evidence. Burch, 400 F.3d at 681 (citation omitted).1

      4. Austin contends that the ALJ’s hypothetical questions to the vocational

expert were based on the ALJ’s deficient residual functional capacity

determination, which did not reflect her actual limitations. Because we have

rejected Austin’s challenges to the ALJ’s determination of residual functional

capacity, her challenge to the hypotheticals posed to the ALJ likewise fails.

      AFFIRMED.




1
  On appeal, Austin also contends that the ALJ failed to consider evidence of facet
arthritis in assessing her residual functional capacity. This argument was not
raised in her opening brief in the district court, and it is therefore forfeited. See
Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004). In that brief, Austin
only mentioned facet arthritis in connection with her arguments about Listing 1.04,
but even assuming that she has facet arthritis, her arguments based on Listing 1.04
still fail for the reasons noted earlier.

                                          6